﻿
It gives the delegation of the Ukrainian Soviet Socialist Republic great pleasure to greet the representative of Nigeria, Mr. Garba, as President of the United Nations General Assembly. Many years of co-operation with him have convinced us that he will fulfil his high duties with honour and dignity. Please convey to him our heartiest congratulations on his election.
The prospects of an era of peace in international relations and of the consistent implementation of related tasks for multilateral co-operation among States can open up an entirely new phase in world history. If that were to come to pass, succeeding generations, saved from the scourge of war, would pay fitting tribute to those present in this Hall as contributors to and joint authors of that process. 
It is noteworthy that a number of representatives, as well as the Secretary-General in his report on the work of the Organization, found it necessary to recall the fiftieth anniversary of the outbreak of the Second World War and to speak about its lessons. The Ukrainian delegation deems that appropriate and logical. The peoples of the Soviet Union, including the Ukrainian people, bore the brunt of the war and sustained its heaviest losses. At the same time, they made the most significant contribution towards saving the peoples of Europe from Fascist enslavement. The liberating mission of the Soviet Union is indelibly printed in the grateful memory of nations. To forget, let alone to ignore the fact, would be to desecrate the sacred memory of the fallen and to insult the living. The lessons of history shall not fall into oblivion.
The wheel of history cannot be reversed. The inviolability of post-war borders constitutes the foundation of peaceful relations in Europe. We share the clear and unambiguous position expressed in that regard by the Vice-Chancellor and Foreign Minister of the Federal Republic of Germany, Mr. Hans-Dietrich Genscher.
We are encouraged and heartened to see the promising and positive changes in international relations gathering momentum and becoming ever more teal and tangible. Tensions have eased and confrontation has diminished, fruitful political dialogue is emerging between States, confidence is growing and injecting an entirely new, peaceful note into international relations. There is a growing trend towards ensuring global security not through an arms build-up but through agreed reductions in arms. A new world order is taking shape based on the primacy of international law, the renunciation of confrontation and enmity in favour of confidence and good-neighbourliness, and mutual regard for the interests of countries and peoples. There is a growing awareness of the need to elaborate generally acceptable approaches to global challenges, to seek universal consensus and to achieve comprehensive international security in accordance with the Charter of the United Nations.
The time has come for concrete action that would allow, without excessive reliance on methods involving military force, the activation of the mechanism of political and legal restraint, as well as the peacemaking potential of the non-military components of security. The United Nations can and should play a major role in that respect. The Ukrainian delegation is in favour of making the most effective use of United Nations potential to prevent crises and maintain international peace and security. We are firmly convinced that it is through the United Nations and with its assistance that a secure and non-violent world can be established, the first outlines of which can be discerned even today.
The path leading to such a world is not an easy one. There remain many roadblocks, chief among which is the arms race. Only disarmament can ensure progress towards a secure future. The beneficial influence of the first practical results of disarmament on the overall political climate in the world can already be felt today. Those results are clearly stimulating negotiations in other areas.
The order of the day is nuclear disarmament. In that context, an early conclusion of an agreement between the USSR and the United States on a 50 per cent reduction of strategic offensive arms is of paramount importance, as is the eventual complete elimination of nuclear weapons. The strategy of nuclear deterrence is clearly indefensible. It essentially means the perpetuation of nuclear weapons with all the fatal consequences they entail.
The question of halting all nuclear testing has become of special importance. It is central in keeping the general nuclear-weapons situation under control. The Ukrainian delegation supports the calls for early consideration by the Geneva Conference on Disarmament of the problem relating to a comprehensive nuclear-test ban. The proposals to extend the 1963 Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water to underground tests could be considered as one way of addressing the problem. A mutual Soviet-United States moratorium on all nuclear tests could serve as a prelude to a verifiable comprehensive nuclear-test-ban agreement.
Should the arms· race extend to outer space, international security would be undermined in an unpredictable way, and the threat of global catastrophe would increase immeasurably. Outer space must remain peaceful and open for international co-operation in its exploration for the benefit of all nations. In that context, we have high hopes for the Soviet-United States dialogue and the intensified effort towards practical results on the work of the Geneva Conference on Disarmament. 
Today real conditions exist for the total and global elimination of chemical stockpiles and a ban on development and production of these weapons. The encouraging progress achieved in Geneva, where work on a convention banning chemical weapons and eliminating stockpiles of them is in its final stage, as well as the Soviet-United States approach to this issue, are proof of that. The Ukrainian delegation believes that the General Assembly at its forty-fourth session must urge the Conference on Disarmament to bring negotiations to a successful conclusion at the earliest possible date. The conclusion of a convention would undoubtedly make a major contribution to the process of real disarmament, started by the elimination of Soviet and United States intermediate and shorter-range nuclear missiles, and would signify its diversification and its elevation to the multilateral level.
There should be no areas closed to disarmament talks. A comprehensive approach to solving disarmament problems would appear to be the most productive. The progress of negotiations in Vienna confirms that this is an entirely justified and realistic way of dealing with the issue. Proposals and counter-proposals advanced by the War saw Treaty and North Atlantic Treaty Organization member States have opened up a teal prospect of reaching early agreement on a gradual switchover to a defensive military doctrine and to the development of armed forces on the principle of reasonable sufficiency.
As the socialist countries members of the Warsaw Treaty organization stated at the Bucharest meeting of the Political Consultative Committee, they see the immediate goal of negotiations to be the establishment, as early as in a first-stage agreement, of common ceilings, equal for both alliances, on the aggregate numbers of troops and the amounts of main types of armaments in Europe and its various parts. New levels would be considerably lower than the current lowest levels of either side. 
Drastic reductions of armed forces and conventional armaments in Europe in the next few years, coupled with a phased reduction and, ultimately, elimination of tactical nuclear weapons, would be are effective means of reducing the risk of war. It would make the disarmament process universal and contribute to enhanced confidence.
On the subject of confidence-building measures, let me stress the special importance that the Ukrainian SSR attaches to developing and expanding measures. We are in favour of extending confidence-building, observation and limitation measures to cover all kinds of military activity, including naval and air force activities. kind of armed forces or armaments should be exempt from the negotiating process.
Our position of principle is to ensure a dynamic transition from individual confidence-building measures, openness and glasnost in international relations to a large-scale policy of confidence in all spheres of military activity without exception as an integral part of security and peace on Earth.
 A sine qua non for ensuring international security is an effective verification regime. We are firmly convinced that it should embrace all aspects of the disarmament process, leading to the establishment of a comprehensive disarmament verification system. The United Nations can, and indeed must, make a substantial contribution to it.
Recently we have often heard concern voiced at the fact that multilateral disarmament measures are lagging behind bilateral ones. This situation should be remedied. Prospects of multilateral disarmament would look much better if the Security Council, pursuant to Article 26 of the United Nations Charter, were to take & meaningful interest in the ,maintenance of international peace and security with the least diversion ... of the world's human and economic resources, for the cause of armaments. In other words, it should seek to ensure security at the lowest possible levels of armament in individual States - levels sufficient for their defence but insufficient for offence.
The initial steps taken towards real disarmament open up prospects of channelling resources released in this way to meeting the needs of social and economic development. The problem of converting military production to civilian use is now being addressed in practical terms.
Conversion undoubtedly poses complicated problems, involving retooling and reorienting plants and re-employing and retraining personnel, and so on. It therefore seems all the more necessary to pool our efforts to solve those problems at all levels - national, regional and global - drawing upon the experience so far accumulated in this area.
We have· every hope that the United Nations and its specialized agencies will conduct specific studies and make recommendations on individual aspects of the problem. It is essential, however, that the United Nations should be able to collect all information available and thus become a kind of centre for developing a global strategy on converting military production. Many conversion studies conducted both in the East end in the West have demonstrated that conversion not only is feasible but will also have positive social and economic effects.
What is becoming increasingly clear is that military expenditures slow down economic, technological and social development. It is to be regretted that that these conclusions have not been supported everywhere. Nevertheless, we would like to hope that a conversion in thinking is not too far off either. What we need is to share our experience on an international scale and to work out together approaches to, and criteria for, converting military production. Disarmament is important - and not just as an end in itself. It should become an additional resource for raising the living standards of peoples and giving them tangible benefits. In our view  the famous phrase ,We shall beat swords into ploughshares, is an apt description of the indivisible triad of disarmament  conversion and development.
Now let me make one final point on the problems of disarmament. This concerns the role of the public  of parliaments - citizens' diplomacy. We should like to see the international public exerting even more vigorous efforts in the context of the World Campaign for Disarmament. The United Nations seminar on multilateral confidence-building and war-preventing measures held last September in Kiev proved that such projects were useful. The Ukrainian SSR intends to continue its support for activities related to the World Campaign for Disarmament.
Over decades the entire system of international relations has been in a state of tension generated by regional conflicts. The last year  however  has brought us the first gleams of hope.
We needed a policy that would take into account the realities of the nuclear age so as to make headway in attaining a political settlement of existing crises. We needed new thinking that would give us a view of the world not in the light of confrontation and a balance of forces  but in the light of a balance of interests  We can new speak about a new situation. A chain reaction of positive changes, varying in scale and importance, has affected almost all regional crises. A kind of pattern for settling them is taking shape. Typically, it features a realistic approach to evaluating the actual state of affairs in conflict areas, the political will and readiness to reach compromise, a quest for national reconciliation with no external interference# the use by the major parties to the conflict of negotiating machinery with United Nations mediation and under its auspices, and the establishment of an institution of international guarantors.
We are highly appreciative of the contribution made by the United Nations to the drafting and conclusion of the Geneva Agreements on Afghanistan. The Organization should play a major role now as well, in ending the bloodshed and attaining political solutions in Afghanistan affairs, as provided for in the Geneva Agreements and the resolution adopted at the forty-third session of the General Assembly. The United Nations, and above all, its Secretary-General, are able actively to promote intra-Afghan dialogue and to establish the machinery for a political settlement enlisting the involvement of Afghanistan's neighbours.
The Foreign Minister of Afghanistan, Mr. Abdul Wakil, proposed here a clear and constructive plan for an Afghanistan settlement. Regarding the plan's external aspects, the situation around Afghanistan could be best settled by an international conference, to be attended by Afghanistan, Pakistan, Iran, India, China, the United States, the Soviet Union and the country serving as Chairman of the Movement of Non-Aligned Countries. It would be convened for the purpose of reaching agreement on ending supplies of weapons to the warring parties and guaranteeing Afghanistan's status as a demilitarised and neutral State, friendly towards its neighbours.
These provisions would be included in the country's new Constitution. Such an approach to, and a way out of, the crisis is fully in keeping with the imperatives and spirit of the times.
The general trend towards improved international relations, reduced tensions, and the diminished risk of war has cleared the way for a settlement in the Middle East. The world has, by and large, come to realize that this calls for collective efforts at an international conference under the auspices of the United Nations which would offer an opportunity for the parties to the conflict to reach a historic compromise. It could undertake an exhaustive examination of the proposals designed to attain a comprehensive settlement in the Middle East. Prospects for a non-violent solution to the impasse caused by a longstanding confrontation have emerged in southern Africa as well. At the same time, it is quite clear that the dynamics and endurance of a solution to the problems facing southern Africa are directly proportional to the speed with which the dismantling of the apartheid regime can proceed, for the regimes is the toot cause of the region's tensions. The international community must do its utmost to bar the apartheid regime's admittance to the third millennium.
Encouraging steps have been taken towards a real settlement in Central America. They make it incumbent upon all the members of the international community to support the still fragile process towards reaching a final settlement that would accommodate the interests of all the parties concerned. We commend highly the agreement reached by the five Central American Presidents as well as their awareness of the region's problems and their wisdom, audacity and realism. We welcome the constructive and flexible position of the Nicaraguan Government, which is complying faithfully and scrupulously with its obligations and showing its genuine interest in bringing peace to the region.
Like all other States, we have an interest in establishing a zone of peace, co-operation and neutrality in South-East Asia. The road towards this goal lies through achieving a settlement in Cambodia. The withdrawal of Vietnamese forces from Cambodia creates the necessary conditions and prerequisites for a comprehensive settlement of the Cambodian problem. This involves measures to prevent civil war and genocide and to adopt international guarantees for Cambodia's status as an independent, peaceful, neutral and non-aligned State.
The implementation of proposals put forward by the People's Democratic Republic of Korea on the peaceful, democratic reunification of Korea and the withdrawal of foreign armed forces from the territory of that nation would promote peace and security on the Korean peninsula and clear the way for a unified Korea to join the United Nations.
We advocate broad and constructive interaction among all members of the international community in eliminating hotbeds of tension through political means on a just, honest and, hence, solid basis. All States, great and small alike, and international organizations - above all, the United Nations - have an important contribution to make to this end.
Our Organization has not yet fully tapped its potential in conflict-prevention. The resources of the Security Council and the possibilities of the Secretary-General have not yet been fully utilized. We share the conclusions in the report of the Secretary-General on the role and significance of preventive diplomacy.
While duly recognizing the current positive trends in political relations among States, we cannot but note the lack of real progress in the development of the economic interaction of States. The situation of the world economy remains unstable, and existing problems are getting worse.
The economic situation of developing countries is particularly disturbing. They are still suffering from backwardness, external debt, inequality in international trade and various kinds of protectionist and other unlawful measures used by the strong against the weak. The present system of international economic relations does not meet the interests of the overwhelming majority of States and is undemocratic.
The growing economic interdependence of States and the internationalisation of economic life has set the stage for the development of co-operation and healthier international economic relations. These goals have been advanced by the production, at the United Nations, of the idea of international economic security, aimed at achieving an equitable, generally advantageous and generally acceptable state of the world economy and international economic relations and at creating conditions for peaceful coexistence and co-operation among all States, regardless of their level of development or of their socio-economic system.
In recent years the environment issue has firmly established itself on the list of international priority problems. The problem of environmental protection can be resolved effectively only at the global level. We very much appreciate the role of the United Nations Environment Programme (UNEP) in mobilizing the efforts of the world community to prevent environmental catastrophe. We need to develop and improve the potential of the United Nations in monitoring, assessing and predicting threats to the environment and in providing relief assistance in case of environmental emergencies. The Ukrainian SSR supports the idea of setting up, within the framework of the United Nations, a centre for urgent environmental assistance. The work of that centre could bring the conservation efforts of international organizations to a new and higher level and would be a practical contribution to overcoming environmental crises.
The international conference on environment and development, scheduled for 1992, will have to draft a world strategy for environmental survival. The proposed mandate of the conference is almost perfectly in keeping with the goals and purposes of the international environmental security concept initiated by the Ukrainian SSR, together with Czechoslovakia and other countries.
We hear more and more people demanding that protection of the environmental health of the planet be placed on a solid foundation of international co-operation. That gives us the hope that environmental security will be ensured and that the environment will not suffer irreparable damage. As was pointed out at the Congress of People's Deputies of the Soviet Union, it is criminal to drain the world economy through the arms race and to ignore the need for preserving man's habitat. 
Today, more than ever before, the correctness of a country's historical direction is to be judged by the human dimension of its domestic and foreign policy. A State's participation in united Nations humanitarian activities and its rejection of double standards is a clear indication that it cares about people and is striving to preserve universal human values. I should like to address just one aspect of this topic.
Virtually all those- who have spoken during the general debate have voiced great concern about the problem of drug abuse. Possessing huge financial resources, criminal drug trafficking syndicates are undermining the political and economic foundations of States and ate entangling governmental and judicial institutions in a web of corruption. Millions of people are losing their health, and even their lives, to drugs. No one can overcome this evil single-handedly. Only joint efforts can produce the desired result. International conferences on drug-abuse control have demonstrated that the world community is serious in combating this scourge. The Convention against Illicit Trafficking in Narcotic Drugs and Psychotropic Substances and other instruments adapted to fight drug abuse were the result of the growing awareness among States of the global nature of this problem.
The international co-operation that has clearly emerged in this field must be developed further. What is necessary is close interaction and co-ordinated efforts in combating drug trafficking and drug abuse. We believe that the United Nations could take the next logical step in this direction by proclaiming a decade for combating drug abuse and illicit trafficking in narcotic drugs.
The Ukrainian delegation is prepared to submit a draft resolution on the subject for consideration at this session of the General Assembly. The General Assembly could ask the Economic and Social Council and the Commission on Narcotic Drug? to draft a programme for such a decade to be adopted by the General Assembly.
At the heart of such а programme as we see it, there would be measures for the effective implementation of conventions to fight drug abuse and the 1987 Interdisciplinary Plan, as well as activities sponsored by the United Nations Fund to combat drug abuse, and the integration of efforts at the national level. The convening of an appropriate international conference could constitute one of the stages of the programme. The conference could review progress in implementing the programme for the decade and decide on further steps.
Finally, the Ukrainian SSR is prepared to co-operate actively with all countries in strengthening the international legal order and drafting specific measures to enhance the role of international law. In our view, a decade of international law, proposed by the non-aligned countries, could promote this objective. Our policy of asserting the supremacy of international law is intimately related to the process of creating our own State based on a genuine rule of law. Bringing the norms of domestic legislation, into full conformity with its international obligations, the Ukrainian SSR stands in solidarity with all States that are also striving to achieve higher standards of legal protection for the individual.
The renaissance of the United Nations is linked with renewed hopes for a peaceful future. We hope that efforts to create a world in much peaceful, civilized relations among States and nations rule supreme will meet with the support of all delegations attending the forty-fourth session. We hope that the work of the General Assembly will impart a new impetus to progress towards a more secure future and help turn the United Nations into an effective instrument of peace.
